Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-26, 28-30 are rejected under 35 U.S.C. 102 as being anticipated by Yang et al. (US 2020/0374089 hereafter Yang). 

For claims 1, 14, 16, 28, Yang discloses method of wireless communication (e.g. ACK feedback configuration [0164]) between a base station ([0155] downlink SPS 205 via 105-a 205 Figure 2) via and a user equipment (UE) (115-a via 210 PUCCH Figure 2),  determining whether one or more first physical uplink control channel (PUCCH) resources (330-a Figure 3 ACK bits [0167]), one or more second PUCCH resources (330-b Figure 3 [0167] e.g. more than 2 ACK bits), or one or more third PUCCH resources of a plurality of PUCCH resources (330-c Figure 3 [0167] SPS configured) are suitable for at least one uplink transmission (e.g. ACK [0167]), each of the one or more first PUCCH resources (e.g. 330-a Figure 3) including a payload capacity equal to a payload threshold ([0169] 2 ACK bits using PUCCH resource 330-a transmitted on 320-c Figure 3), each of the one or more second PUCCH resources including a payload capacity greater than the payload threshold ([0169] more than 2 ACK bits 330-b on 320-a Figure 3), each of the one or more third PUCCH resources including a payload capacity less than the payload threshold ([0168] one ACK bit on 330-c on 320-b Figure 3); 
	selecting, upon determining that the one or more first PUCCH resources are suitable for the at least one uplink transmission ([0162] UE determine a PUCCH resource to use based on the number of ACK bits needed), at least one of the one or more first PUCCH resources for the at least one uplink transmission (e.g. 2 ACK bits using 330-a first PUCCH resource Figure 3); selecting, upon determining that the one or more first PUCCH resources are not suitable and the one or more second PUCCH resources are suitable for the at least one uplink transmission (based on determining more than two ACK information is needed [0167] using second PUCCH resource 330-b), at least one of the one or more second PUCCH resources for the at least one uplink transmissions (330-b PUCCH resource [0167]); selecting, upon determining that the one or more first PUCCH resources and the one or more second PUCCH resources are not suitable and the one or more third PUCCH resources are suitable for the at least one uplink transmission ([0167] one PUCCH resource e.g. 330-c), at least one of the one or more third PUCCH resources (330-c Figure 3) for the at least one uplink transmission (PUCCH 210 Figure 2); and 	
	transmitting, based on the selection of PUCCH resources (PUCCH 310 Figure 3), the at least one uplink transmission via the selected at least one of the one or more first PUCCH resources, the one or more second PUCCH resources, or the one or more third PUCCH resources (330-a, 330-b, 330-c Figure 3).
Particularly for claims 14, 28,  Yang discloses memory (1530 Figure 15 [0256]) , processor (1540 Figure 15 [0256]) of UE and memory (1930 Figure 19), processor (1940 Figure 19) of base station (1905 Figure 19 [0290]).

For claims 2, 15, 17, 29,  Yang discloses wherein the at least one of the one or more first PUCCH resources, the one or more second PUCCH resources, or the one or more third PUCCH resources is selected based on a PUCCH transmission collision ([0175] delayed or canceled SPS opportunity for PDSCH) associated with the at least one uplink transmission ([0160] PDSCH collision may cause overlap of multiple ACKs  e.g. 420-a in a single slot 425 Figure 4 [0159]).

For claims 3, 18, 30, Yang discloses wherein an indication of the PUCCH transmission collision ([0160] indication for different ACK feedback location) associated with the at least one uplink transmission is received from a base station (indication from base station 105-a Figure 2 [0160]).

For claim 4, Yang discloses wherein the PUCCH transmission collision ([0175] resulting from delayed or canceled SPS PDSCH opportunity) associated with the at least one uplink transmission is detected at the UE ([0160] receiving indication of different ACK location).
For claims 5, 19, Yang discloses identifying the plurality of PUCCH resources (330-a, 330-b, 330-c Figure 3) for the at least one uplink transmission ([0167] base station may configure via PUCCH configuration the number of ACK bits e.g. 330-a).

For claims 6, 20,  Yang discloses determining the payload threshold ([0162] base on the number of ACK bits to transmit), the payload threshold corresponding to a quantity of accumulated hybrid automatic repeat request (HARQ)-acknowledgment (ACK) information bits ([0162] determine PUCCH resource to send HARQ ACK information bits [0168]).

For claims 7, 21, Yang discloses wherein the at least one uplink transmission comprises at least one semi-persistent scheduling (SPS) HARQ-ACK transmission (PUCCH ACK in response to SPS 305-a, 305-b, 305-c Figure 3).

For claims 8, 22, Yang discloses wherein the at least one of the one or more first PUCCH resources, the one or more second PUCCH resources, or the one or more third PUCCH resources is selected based on a symbol offset of a starting symbol for each of the one or more first PUCCH resources, the one or more second PUCCH resources, or the one or more third PUCCH resources (Figure 3 PUCCH resources) upon determining that none of the one or more first PUCCH resources, the one or more second PUCCH resources, or the one or more third PUCCH resources is suitable for the at least one uplink transmission without any symbol offset (skipping slot 425 #1, #2, #3 to send ACK 420-a on slot #4 Figure 4).

For claims 9, 23, Yang discloses wherein the starting symbol for each of the one or more first PUCCH resources, the one or more second PUCCH resources, or the one or more third PUCCH resources (e.g. ACK 420-a Figure 4) is shifted by the symbol offset (shifted by 4 slots 425 Figure 4).

For claims 10, 24, Yang discloses wherein the symbol offset is comprised in an ordered symbol offset set comprising a plurality of symbol offsets (slot shifts e.g. 1, 2, 3 in Figure 4) the ordered symbol offset set being received from a base station (indication from base station [0160]).

For claims 11, 25, Yang discloses wherein at least some of the plurality of symbol offsets (e.g. slot shifts of 1, 2, 3 Figure 4) are individually and sequentially attempted (sequentially for PDSCH 415-e, 415-f, 415-g Figure 4).

For claims 12, 26, Yang discloses wherein one of the plurality of symbol offsets is attempted upon determining that none of the one or more first PUCCH resources, the one or more second PUCCH resources, or the one or more third PUCCH resources is suitable for the at least one uplink transmission when a previous one of the plurality of symbol offsets is attempted ([0177] ACK 420 for 415-a, 415-b, 415-c delayed until next available slot until suitable e.g. fourth slot Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Islam et al. (US 2018/0278454 hereafter Islam). 

For claims 13, 27, Yang does not explicitly teach non-coherent sequence-based transmission.
However, Islam, in the same field of multiplexing uplink traffic [abstract], discloses  transmitting the at least one uplink transmission ([0174] non-coherent sequence based detection) with one or more non-coherent sequence-based transmissions across one or more available uplink symbols upon determining that none of the PUCCH resources is suitable for the at least one uplink transmission ([0174] extracting PDCCH indication when the RS cannot be used for detection).

It would have been obvious to one of ordinary skill before the effective filing date to use Islam’s method of decoding the PDCCH when the reference signal symbols cannot be detected using normal means [0174]. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415